PER CURIAM.
The plaintiff appeals from
an order denying a motion for the inspection of certain of defendant's books and papers - for the purpose of enabling the plaintiff to frame its complaint. The facts are similar to those presented in Fidelity & Casualty Co. v. Seagrist, 79 App. Div. 614, 80 N. Y. Supp. 277, and *1147U. S. Casualty Co. v. Robbins Co., 108 App. Div. 361, 95 N. Y. Supp. 726, in both of which cases the plaintiff's right to an inspection was upheld. Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs.